Citation Nr: 0331599	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, due to herbicide 
exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, due to herbicide 
exposure.

3.  Entitlement to service connection for blisters of the 
hands and feet, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claims of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities and 
for blisters of the hands and feet, due to herbicide 
exposure.

In his substantive appeal, the veteran requested that he be 
afforded a hearing before the Board, sitting at the RO.  Such 
a proceeding was thereafter scheduled for April 2003, and 
prior to its occurrence, the veteran was notified in writing 
of the date and time of his requested hearing.  
Unfortunately, he failed to appear for his hearing.  No other 
request for a hearing remains pending at this time.


REMAND

In his May 2001 application for VA compensation, the veteran 
indicated that he was receiving VA medical treatment for his 
claimed disorders at VA Medical Centers in Erie and 
Pittsburgh, Pennsylvania.  While the RO thereafter obtained 
and associated with the claims folder records of VA 
outpatient treatment received from February to July 2001 at 
one VA facility, the veteran and his representative request 
further assistance in obtaining a complete set of all 
applicable treatment records.  It is also apparent that, 
during the pendency of this claim, the veteran indicated that 
he had been awarded disability benefits from the Social 
Security Administration (SSA), although no efforts to obtain 
relevant SSA records are shown to date.  Further efforts to 
obtain pertinent VA and SSA records are thus in order.

In addition, the RO through its letter, dated July 9, 2001, 
to the veteran advised him about his rights in the VA's claim 
process, including those particular to The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which became law in November 2000.  The VCAA 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In the above-cited letter the veteran was afforded 
appropriate "Quartuccio sufficient" notice of what evidence 
was needed to substantiate his claims for service connection, 
notice of what portion of that necessary evidence he was 
required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also then informed that he had 
to respond by September 9, 2001, with additional pertinent 
evidence and information or the claims would be decided based 
on the then-current record.  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA), held that the provisions of 38 
C.F.R. § 3.159(b)(1) (2003), which authorized VA to enter a 
decision if a response to a VCAA notice letter was not filed 
with VA within 30 days, was invalid as contrary to the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002).  As such, 
because the veteran was not told that he had one year to 
submit the evidence, remand is required to ensure compliance 
with 38 U.S.C.A. § 5103 as to all of the claims at issue.

Based on the foregoing, this matter is REMANDED to the RO for 
the following actions:  

1.  The veteran must be instructed by the 
RO as to his right to submit any argument 
or evidence in support of his claims, and 
in particular any evidence tending to 
indicate that his claimed peripheral 
neuropathy of the upper and lower 
extremities, and blisters of the hands 
and feet, are of service onset or 
otherwise related to his period of 
military service.

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until he waives in writing the 
remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claims, the veteran must 
specifically waive in writing any 
remaining response time.  PVA.

2.  The RO should obtain any and all 
medical records, not already on file, 
from the VA Medical Centers in Erie and 
Pittsburgh (Highland Drive), 
Pennsylvania, which pertain to any of the 
disorders herein at issue and which were 
compiled from January 1971 to the 
present.  Once obtained, such records 
must be associated with the veteran's 
claims folder.

3.  The RO should obtain for inclusion in 
the claims folder any and all medical and 
administrative records utilized by the 
SSA with respect to its award of 
disability benefits to the veteran.  

4.  Lastly, the RO should readjudicate 
each of the appellate issues, based on 
all of the evidence of record and all 
pertinent legal authority, including the 
VCAA.  If any of the benefits sought 
continue to be denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


